FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 18-0066
                                                 §
                                                 §
 VITRO PACKAGING DE MEXICO,                                                      Dallas County,
                                                 §
 S.A. DE C.V.
                                                 §
 v.                                                                                 5th District.
                                                 §
 JOHN KASIMIR DUBIEL, JR.
                                                 §


                                                                                 August 31, 2018

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                       

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioner, VITRO PACKAGING DE MEXICO, S.A. DE C.V.,
 pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 12th day of October, 2018.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk